           Case 2:19-cv-00514-JDW Document 220 Filed 08/23/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MIDWEST ATHLETICS AND
                                             Case No. 2:19-cv-00514-JDW
 SPORTS ALLIANCE LLC,

                Plaintiff,

       v.

 RICOH USA, INC.,

                Defendant.


                                       ORDER

      AND NOW, this 23rd day of August, 2021, upon consideration of Plaintiff

Midwest Athletics and Sports Alliance LLC’s Motion for Summary Judgment (ECF

No. 193), Defendant Ricoh USA, Inc.’s Motion for Summary Judgment (ECF No. 195),

and for the reasons set forth in the accompanying Memorandum, it is ORDERED as

follows:

      1.       MASA’s Motion for Summary Judgment (ECF No. 193) is DENIED;

      2.       Ricoh’s Motion for Summary Judgment (ECF No. 195) is GRANTED;

      3.       Summary judgment is ENTERED in favor of Defendant Ricoh USA,

Inc., and against Plaintiff MASA on MASA’s claims for infringement of U.S. Patent

Nos.: (a) 6,718,285; (b) 7,720,425; (c) 7,502,582; (d) 6,411,314; and (e) 6,509,974; and

      4.       The Clerk of Court shall mark this case CLOSED for statistical

purposes.

                                               BY THE COURT:

                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.
